The defendant was indicted for murder in the first degree, was duly arraigned, and pleaded not guilty. His trial resulted in a conviction for the offense of manslaughter in the first degree; the jury fixing his punishment at 8 years' imprisonment in the penitentiary. From the judgment of conviction, entered in accordance with the verdict of the jury, he appeals. The appeal is upon the record proper, without bill of exceptions. From an examination of the record, the proceedings appear regular in all respects, and, no error being apparent, the judgment of the circuit court must be affirmed. Affirmed.